NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                             JUN 24 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

TAMMY S. WALLIS,                                 No. 13-35777

               Plaintiff - Appellant,            D.C. No. 3:12-cv-05238-RJB

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

               Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert J. Bryan, Senior District Judge, Presiding

                              Submitted June 2, 2015**
                                Seattle, Washington

Before:        O’SCANNLAIN, TASHIMA, and McKEOWN, Circuit Judges.

      Tammy S. Wallis appeals from the district court’s order affirming the

Administrative Law Judge’s (“ALJ”) denial of benefits. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
      1.    Wallis argues that the ALJ erred by not crediting her testimony

regarding her mental and physical limitations. Once a claimant produces objective

medical evidence of an impairment and shows that the impairment could

reasonably be expected to produce some degree of symptoms, “the ALJ can reject

the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.” Smolen v. Chater, 80 F.3d

1273, 1281 (9th Cir. 1996). Here, the ALJ did offer clear and convincing evidence

for rejecting Wallis’s testimony. Specifically, the ALJ cited Wallis’ drug-seeking

behavior, her inconsistent statements about her psychotic symptoms, and her

manipulative behavior. See Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir.

2001) (suggesting that drug-seeking behavior undermines a claimant’s credibility);

Verduzco v. Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999) (stating that a claimant’s

inconsistent statements can constitute “clear and convincing evidence” for

discrediting a claimant). Substantial evidence supports the ALJ’s decision and any

other claimed error “does not negate the validity” of that conclusion. Molina v.

Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (internal quotation marks omitted).

      2.    Wallis next argues that the ALJ erred by failing to discuss the lay

testimony. The ALJ erred by not discussing the lay testimony. Bruce v. Astrue,

557 F.3d 1113, 1115 (9th Cir. 2009) (“If an ALJ disregards the testimony of a lay


                                         2
witness, the ALJ must provide reasons ‘that are germane to each witness’”

(quoting Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996))). The ALJ’s

failure to discuss the lay testimony is, however, harmless because the testimony

describes the same limitations as Wallis’ own testimony, and the ALJ’s valid

reasons for rejecting Wallis’ testimony apply with equal force to the lay testimony.

See Molina, 674 F.3d AT 1122.

      3.     Wallis next argues that the ALJ did not properly evaluate the medical

evidence in the record concerning Wallis’ mental impairments and limits. This

argument lacks merit. The ALJ’s Residual Functional Capacity (“RFC”)

determination reasonably encompassed the limitations cited by Dr. Morris. See

Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (stating that a

claimant who has deficiencies in concentration, persistence, or pace retains the

ability to perform “simple tasks”). Further, the ALJ’s decision not to accept the

controverted global assessment functioning score given by Barbara Mills, MHP,

was supported by “specific, legitimate reasons.” Matney ex rel. Matney v. Sullivan,

981 F.2d 1016, 1019 (9th Cir. 1992) (“Where conflicting medical opinions exist,

the ALJ must give specific, legitimate reasons for disregarding the opinion of the

treating physician.”). Finally pursuant to the Commissioner’s Program Operations

Manual System (“POMS”), the ALJ did not err in relying on the “narrative”


                                         3
section of Dr. Lysak’s mental RFC assessment over the “summary conclusions”

section. POMS DI 25020.010(B)(1); Warre v. Comm’r of Social Sec. Admin, 439

F.3d 1001, 1005 (9th Cir. 2006) (“The POMS does not have the force of law, but it

is persuasive authority.”).

4.      Finally, Wallis argues that the ALJ erred in evaluating the medical

evidence pertinent to her alleged physical impairments. The ALJ did not err in not

mentioning all of the evidence Wallis put forth regarding her physical limitations.

The ALJ need only explain why “significant probative evidence has been rejected.”

Vincent ex rel. Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984)

(quoting Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981) (internal quotation

marks omitted)). Because none of the evidence referenced by Wallis is significant

or probative, the ALJ did not err in not specifically discussing it.

      Moreover, the ALJ gave clear and convincing reasons for rejecting Dr.

Deem’s recommendation for “light work,” which was based solely on Wallis’

subjective complaints, Dr. Deem and Ms. Miller’s opinions were not consistent

with the related treatment notes and clinical findings. See Tonapetyan v. Halter,

242 F.3d 1144, 1149 (9th Cir. 2001). These reasons apply equally to Dr. Staley’s

opinion; therefore, any error in the ALJ’s consideration of the state agency

evaluation is harmless. See Molina, 674 F.3d at 1115, 1121-22.


                                           4
      5.     Finally, Wallis makes a conclusory argument that the ALJ improperly

determined her RFC and erred in basing her step-five finding on a hypothetical that

did not include all of her limitations. This argument simply reiterates Wallis’

arguments discussed above. For the reasons set forth above, these arguments have

no merit.

      AFFIRMED.




                                         5